      Case 18-32392     Doc 33     Filed 05/11/20 Entered 05/11/20 07:03:06           Desc Main
                                     Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                       )       Case No:       18-32392
          Melissa Ruvalcaba                   )
                   Debtor                     )       Chapter:       Chapter 13
                                              )
                                              )       Judge:         Timothy A. Barnes

                                      NOTICE OF MOTION

To:        Melissa Ruvalcaba, 11341 S. Green Bay, Chicago, IL, 60617

           Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL, 60604

           Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

           Navient CFC c/o Navient Solutions LLC, PO Box 9640, Wilkes-Barre, PA 18773-9640

           Navient Solutions LLC on behalf of Department of Education Loan Services, PO PO Box
           9635, Wilkes-Barre, PA 18773-9635

           SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on June 4, 2020 at 1:30 p.m. I shall appear before the Honorable
Judge Timothy A. Barnes at 219 S. Dearborn, Courtroom 744, Chicago IL 60604 and then and there
present the attached MOTION TO MODIFY CONFIRMED PLAN, a copy of which is attached
hereto. A party who objects to this motion and wants it called must file a Notice of Objection no later
than two (2) business days before the presentment date. If a Notice of Objection is timely filed, the
motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may
grant the motion without a hearing before the date of presentment.


                                            By:      /s/ Dale Riley
                                                    ___________________________
                                                       Dale Riley

                                  CERTIFICATE OF SERVICE

I, Dale Riley, hereby certify that I served a copy of this Notice along with the aforementioned
document upon the above parties, by causing the same to be mailed in a properly addressed envelope,
postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois, on 5/11/2020.


                                            By:      /s/Dale Riley
                                                    ___________________________
                                                    Dale Riley
Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
           Case 18-32392            Doc 33     Filed 05/11/20 Entered 05/11/20 07:03:06   Desc Main
                                                 Document     Page 2 of 4
Advocate Health Care                         Rise Credit of IL, LLC
Bankruptcy Dept                              Bankruptcy Department
PO Box 4253                                  C/o National Credit Adjusters
Carol Stream IL 60197                        PO Box 3023, 327 W. 4th Street
                                             Hutchinson KS 67504
American Anesthesiology
PO Box 88087                                 Stanko Ivancic
Chicago IL 60680                             9129 Boardwalk Terrace
                                             Orland Hills IL 60487
Capital ONE AUTO Finan
Attn: Bankruptcy Dept.                       US Bank NA
3901 Dallas Pkwy                             Bankruptcy/Recovery Dept.
Plano TX 75093                               PO Box 5229
                                             Cincinnati OH 45201
Capitalone
Attn: Bankruptcy Dept.
15000 Capital One Dr
Richmond VA 23238

City of Chicago - Dept of Revenue
Bankruptcy Department
121 N. LaSalle St
Room 107
Chicago IL 60602

Community Health Network
Attn: Customer Service
6415 Castleway West Dr
Indianapolis IN 46250

Credit ONE BANK NA
Attn: Bankruptcy Dept.
Po Box 98875
Las Vegas NV 89193

DEPT OF ED/Navient
Attn: Bankruptcy Dept.
Po Box 9635
Wilkes Barre PA 18773

Ehrlich Fund, LLC
8613 W. 120th Street
Palos Park IL 60464

EPMG of Indiana, PC
PO Box 96208
Oklahoma City OK 73143

Nationwide Recovery SV
Attn: Bankruptcy Dept.
Po Box 8005
Cleveland TN 37320

Navient Solutions INC
Attn: Bankruptcy Dept.
11100 Usa Pkwy
Fishers IN 46037
    Case 18-32392           Doc 33   Filed 05/11/20 Entered 05/11/20 07:03:06        Desc Main
                                       Document     Page 3 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                       )       Case No:       18-32392
           Melissa Ruvalcaba                  )
                    Debtor                    )       Chapter:       Chapter 13
                                              )
                                              )       Judge:         Timothy A. Barnes

                             MOTION TO MODIFY CONFIRMED PLAN

NOW COMES the Debtor, Ms. Melissa Ruvalcaba (the “Debtor”), by and through her attorneys,

Geraci Law L.L.C., to present her MOTION TO MODIFY CONFIRMED PLAN, and states as

follows:

   1.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this is a

           “core proceeding” under 28 U.S.C. 157(b)(2).

   2.      The Debtor filed her Petition for Relief and plan under Chapter 13 of the U.S. Bankruptcy

           Act on 11/19/2018.

   3.      The Debtor’s plan was confirmed by the Court on 01/10/2019 with a 10% dividend to

           unsecured claims.

   4.      The plan is currently making disbursements to Navient CFC and Navient Solutions LLC for

           student loans.

   5.      The Debtor prefers to deal with her student loans directly outside of the plan as long-term

           debts.

   6.      With student loans removed from the plan, the plan is feasible to pay unsecured creditors a

           100% dividend.

   7.      For the reasons stated above, it is necessary for the successful completion of the Debtor’s

           plan to remove student loans from the plan and to increase the dividend to unsecured claims

           to 100%.
    Case 18-32392      Doc 33
                        Filed 05/11/20 Entered 05/11/20 07:03:06 Desc Main
                          Document      Page 4 of 4
   WHEREFORE THE DEBTOR, Ms. Melissa Ruvalcaba, respectfully requests this Honorable Court

   enter an order:

   1.   Stopping disbursements for student loans.

   2.   Increasing the dividend to unsecured claims to 100%.

   3.   Any other relief the court deems proper.



                                           By:      ____/s/ Dale Riley__
                                                           Dale Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
